Exhibit 10.14.a

FIRST AMENDMENT TO FIVE-YEAR CREDIT AGREEMENT

THIS AMENDMENT (herein so called) is entered into as of May 10, 2006, among FMC
TECHNOLOGIES B.V., a private company with limited liability (besloten
vennootschap met bepertke aansprakelijkheid) incorporated under the laws of The
Netherlands (the “Borrower”), FMC TECHNOLOGIES, INC., a Delaware corporation
(the “Parent”), the Lenders (herein so called) party to the Credit Agreement
(hereinafter defined) and DnB NOR BANK ASA, as Administrative Agent (as defined
in the Credit Agreement) for the Lenders.

The Borrower, the Parent, the Lenders and the Administrative Agent are party to
the Five-Year Credit Agreement dated as of November 10, 2005 (the “Credit
Agreement”), and have agreed, upon the following terms and conditions, to amend
the Credit Agreement in certain respects. Accordingly, for valuable and
acknowledged consideration, the Borrower, the Parent, the Lenders and the
Administrative Agent agree as follows:

1.          Terms and References. Unless otherwise stated in this Amendment,
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment, and (b) references to “Sections”, “Articles” and “Exhibits” are
to the Credit Agreement’s sections, articles and exhibits.

2.          Amendments. The Credit Agreement is amended as follows:

(a)        The definition of Revolving Period contained in Section 1.01 is
amended in its entirety to read as follows:

 

“Revolving Period means the period commencing on the date of this Agreement and
ending on the earlier of (a) the Maturity Date or (b) the Business Day
designated in a notice from the Borrower to the Administrative Agent as the last
day of the Revolving Period, which notice must be given not less than ten
Business Days prior to such last day.”

  

(b)        Section 6.01(b) is amended in its entirety to read as follows:

 

“(b) On or before December 31, 2005 for the fiscal year ended December 31, 2004
and as soon as available but in any event not more than 180 days after the end
of each other fiscal year of the Borrower, a balance sheet of the Borrower as of
the end of such fiscal year, and the related profit and loss account for such
fiscal year, setting forth in each case in comparative form the figures as of
the end of and for the previous fiscal year, certified by the managing directors
of the Borrower and prepared in a manner consistent with the balance sheets and
profit and loss accounts of the Borrower for fiscal years 2002 and 2003 which
have been previously delivered to each of the Lenders.”

  

(c)        The reference to Section 6.01(b) contained in Section 6.01(d) is
deleted.

3.          Conditions Precedent to Effectiveness. This Amendment shall not be
effective until the Administrative Agent receives (a) counterparts of this
Amendment executed by the Borrower, the Parent,

 

  1   First Amendment to   FMC Technologies B.V. Five-Year Credit Agreement



--------------------------------------------------------------------------------

the Lenders and the Administrative Agent, and (b) such other documents,
instruments and certificates as the Administrative Agent may reasonably request.

4.          Representations. Each of the Parent and the Borrower (as to itself,
and its Subsidiaries only) represents and warrants to the Lenders that as of the
date of this Amendment, (a) the representations and warranties contained in
Article V are true and correct in all material respects except to the extent
that such representations and warranties refer to an earlier date, in which case
they were true and correct in all material respects as of such earlier date,
(b) no Default or Event of Default has occurred and is continuing, (c) the
resolutions and certifications attached as Appendices C, D, E and F to that
certain Formalities Certificate of the Borrower dated November 10, 2005,
heretofore delivered to the Administrative Agent, have not been modified,
amended or rescinded and remain in full force and effect, and (d) the
resolutions attached as Exhibits C and D to that certain Certificate of
Assistant Secretary of the Parent dated November 10, 2005, heretofore delivered
to the Administrative Agent, have not been modified, amended or rescinded and
remain in full force and effect.

5.          Ratification of Guaranty. The Parent consents to the amendments to
the Credit Agreement effected hereby, agrees that its obligations under the
Guaranty are not released, discharged, reduced or otherwise affected by such
amendments and ratifies and confirms all of its obligations under the Guaranty
and the other Loan Documents to which it is a party.

6.          Effect of Amendment. This Amendment is a Loan Document. Except as
expressly modified and amended by this Amendment, all of the terms, provisions
and conditions of the Loan Documents shall remain unchanged and in full force
and effect. The Loan Documents and any and all other documents heretofore, now
or hereafter executed and delivered pursuant to the terms of the Credit
Agreement are hereby amended so that any reference to the Credit Agreement shall
mean a reference to the Credit Agreement as amended hereby.

7.          Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.

8.           Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

 

 

 

 

  2   First Amendment to   FMC Technologies B.V. Five-Year Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

FMC TECHNOLOGIES B.V.

    

COÖPERATIEVE CENTRALE

        

RAIFFEISEN-BOERENLEENBANK B.A.,

        

"RABOBANK NEDERLAND", NEW YORK

 

By:

 

/s/ Joseph J. Meyer

 

    

BRANCH, as a Lender

   

Joseph J. Meyer, Attorney

               

By:

 

/s/ Ivan Rodriguez

 

          

Ivan Rodriguez, Vice President

 

FMC TECHNOLOGIES, INC.

               

By:

 

/s/ Andrew Sherman

 

 

By:

 

/s/ Joseph J. Meyer

 

      

Andrew Sherman, Associate General

   

Joseph J. Meyer, Director, Treasury

      

Counsel

   

Operations

               

FOKUS BANK ASA, as a Lender

 

DnB NOR BANK ASA, as Administrative Agent

               

By:

 

/s/ Ronny Gothesen

 

 

By:

 

/s/ Nikolai A. Nachamkin

 

      

Ronny Gothesen, General Manager

   

Nikolai A. Nachamkin, Senior Vice

          

President

               

JPMORGAN CHASE BANK, NA, as a Lender

 

By:

 

/s/ Tor Ivar Hansen

 

          

Tor Ivar Hansen, Assistant Vice President

               

By:

 

/s/ Helen A. Carr

 

          

Helen A. Carr, Managing Director

 

DnB NOR BANK ASA, as a Lender

               

MIZUHO CORPORATE BANK, LTD., as a

 

By:

 

/s/ Nikolai A. Nachamkin

 

    

Lender

     

Nikolai A. Nachamkin, Senior Vice

          

President

               

By:

 

/s/ Robert Gallagher

 

          

Robert Gallagher, Senior Vice President

 

By:

 

/s/ Tor Ivar Hansen

 

          

Tor Ivar Hansen, Assistant Vice President

               

NATIONAL CITY BANK OF THE

        

MIDWEST, as a Lender

 

BANK OF AMERICA, N.A., as a Lender

               

By:

 

/s/ Jon R. Hinard

 

 

By:

 

/s/ Ronald E. McKaig

 

      

Jon R. Hinard, Senior Vice President

   

Ronald E. McKaig, Senior Vice President

        

Signature Page to First Amendment to

FMC Technologies B.V. Five-Year Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF SCOTLAND, PLC, as a Lender

    

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

By:

 

/s/ Maggan Soderberg

 

    

By:

 

/s/ R. Michael Newton

 

   

Maggan Soderberg, Vice President

      

R. Michael Newton, Vice President

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

    

WELLS FARGO BANK, N.A., as a Lender

 

LTD., as a Lender

               

By:

 

/s/ Eric R. Hollingsworth

 

 

By:

 

/s/ Kelton Glasscock

 

      

Eric R. Hollingsworth, Vice President

   

Kelton Glasscock, Vice President &

          

Manager

               

WESTLB AG, NEW YORK BRANCH, as a

        

Lender

 

THE NORTHERN TRUST COMPANY, as a

        

Lender

               

By:

 

/s/ Duncan Robertson

 

          

Duncan Robertson, Executive Director

 

By:

 

/s/ Preeti Sullivan

 

          

Preeti Sullivan, Vice President

               

By:

 

/s/ Rolf Schmitz

 

          

Rolf Schmitz, Director

 

 

 

 

 

 

Signature Page to First Amendment to

FMC Technologies B.V. Five-Year Credit Agreement